Citation Nr: 0525044	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the request for a waiver of recovery of an 
overpayment of improved death pension benefits in the 
calculated amount of $5,097 was timely filed. 

2.  Whether the appellant is entitled to improved death 
pension benefits based upon her income.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from February 1952 to February 1954, and who 
died in November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The issue of whether the appellant is entitled to improved 
death pension benefits based upon her income is the subject 
of the remand portion of this decision.  


FINDINGS OF FACT

1.  The appellant received a letter dated August 23, 2001, 
notifying her of the overpayment and the right to request 
waiver of recovery of the overpayment within 180 days.  

2.  The appellant's request for waiver was not received until 
more than 180 days after notification.  




CONCLUSION OF LAW

A request for waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$5,097 was not timely filed.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963(b), 3.1(q) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was notified of her award of improved death 
pension benefits by official letter dated in January 1998.  
By official letter dated in June 2001 she was notified of a 
proposal to terminate her benefits.  By letter, dated in 
August 2001, VA notified her that her benefits were being 
terminated effective February 1, 1998.  

She was notified by official letter dated August 23, 2001, of 
indebtedness in the calculated amount of $5,097.  This notice 
informed the appellant that a request for waiver of recovery 
of the overpayment must be received within 180 days of the 
date of notification.  There is no indication that the August 
23, 2001, letter was not received by the appellant.  

A request for waiver of indebtedness will only be considered 
if it is made within 180 days following the date of 
notification of indebtedness that is issued on or after 
April 1, 1983.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  
Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).  In 
the absence of "clear evidence to the contrary," regularity 
of official acts, including the mail of a letter by VA, is 
presumed.  Gold v. Brown, 7 Vet. App. 315, 319 (1995), citing 
United States Chemical Foundation, Inc., 272 U.S. 1, 4-15 
(1926).  

The record reflects that the appellant was mailed notice of 
the overpayment on August 23, 2001.  Regularity of this 
mailing is presumed.  It is neither asserted nor contended 
that this notification did not occur.  The appellant first 
submitted additional evidence in August 2002, and a financial 
status report was submitted in September 2002.  She submitted 
a statement and additional information in November 2002 and a 
formal request for waiver in January 2003.  In any event, the 
appellant did not submit any statement indicating any desire 
to request waiver of recovery of the overpayment in the 
calculated amount of $5,097 within 180 days of August 23, 
2001.  

In the absence of any evidence indicating that the appellant 
requested waiver prior to the earliest communication in 
August 2002, and the record indicating that no statements 
were received from the appellant prior to August 2002, the 
Board concludes that a preponderance of the evidence is 
against a finding that a timely request for waiver of the 
overpayment was made.  Since the law and not the evidence is 
dispositive with respect to this issue, the appeal with 
respect to the issue of whether a timely request for waiver 
of recovery of an overpayment of improved death pension 
benefits in the calculated amount of $5,097 was received is 
terminated due to absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.15(b)(c).  

The appellant's appeal has been terminated because of the 
absence of legal merit.  There is no further evidence to be 
developed.  Accordingly, VCAA, which governs the development 
of evidence for VA claims and appeals, is not applicable to 
this issue, and no further action is necessary for compliance 
with the VCAA with respect to the issue decided herein.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  (Because 
the law, and not the evidence, is dispositive of the claim, 
the VCAA is not applicable).  


ORDER

The appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits in the 
calculated amount of $5,097 was not timely filed, and the 
appeal with respect to this issue is denied.  


REMAND

A December 2002 RO letter to the appellant informed her that 
she was not entitled to VA pension because her income 
exceeded the maximum allowable income permitted for a 
surviving spouse.  A January 2003 statement from the 
appellant indicates that she was submitting a notice of 
disagreement with the December 2002 letter.  The record does 
not reflect that a statement of the case has been issued 
regarding the issue of whether the appellant is entitled to 
improved death pension benefits based upon her income.  Where 
there is a notice of disagreement, a remand, not referral, is 
required by the Board.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

The record does not indicate that the appellant has ever been 
provided any notification of the VCAA, regarding the issue of 
whether the appellant is entitled to improved death pension 
benefits based upon her income in accordance with the 
requirements set forth Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In light of the above, the appeal is REMANDED for the 
following:  

1.  The appellant should be provided VCAA 
notification in accordance with Pelegrini 
regarding the issue of whether she is 
entitled to improved death pension 
benefits based upon her income.

2.  Issue a statement of the case 
addressing the issue of whether the 
appellant is entitled to improved death 
pension benefits based upon her income.  
The appellant is advised that she must 
complete her appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case in order to perfect her appeal 
with respect to this issue.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


